Citation Nr: 0408712	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  01-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right hip strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for right ankle strain. 

3.  Entitlement to an initial compensable rating for left 
ankle strain.

4.  Entitlement to an initial compensable rating for left 
knee strain.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The veteran served on active duty from June 1999 to September 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision by the RO that granted 
service connection for right hip strain, right ankle strain, 
left ankle strain, and left knee strain, and assigned initial 
evaluations therefor of 10, 10, zero, and zero percent, 
respectively.  The veteran disagrees with the evaluations 
assigned.

In September 2003 the veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran's right hip strain is manifested by 
subjective complaints of pain; normal X-rays, MRI, and bone 
scan, and by some limitation of motion; but not neurological 
impairment, laxity, incoordination or atrophy.

2.  The veteran's right ankle strain is manifested by 
subjective complaints of pain normal X-rays, MRI, and bone 
scan, and by no more than "marked" limitation of motion.

3.  The veteran's left ankle strain is manifested by 
subjective complaints of pain, with a full range of motion.

4.  The veteran's left knee strain is productive of 
subjective reports of symptoms that include pain; his left 
knee is shown to have no less than extension to 0 degrees and 
flexion to 135 degrees; his left knee disability is not shown 
to be productive of slight recurrent subluxation or lateral 
instability.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating 
for right hip strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a; Diagnostic Codes 5250-5255 (2003).

2.  The criteria for a rating in excess of 10 percent rating 
for right ankle strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes 5270-5272 (2003).

3.  The criteria for a compensable rating for left ankle 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a; Diagnostic Codes 5270-5272 (2003).

4.  The criteria for a compensable rating for left knee 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a; Diagnostic Codes 5257, 5260 and 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claims by the April 2000 rating decision, 
the statement of the case, and the supplemental statement of 
the case.  In a letter, dated in May 2001, the veteran was 
notified of the VCAA, and of his duties to obtain evidence.  
In summary, the veteran has been informed of the evidence 
needed to support his claims, and of which evidence he should 
provide and which evidence VA would obtain.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the veteran of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With regard to the content of the May 2001 notice, the Board 
further notes that in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the May 2001 letter to the veteran from the 
RO, the RO informed the appellant that VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was told that VA, "[M]ust make 
reasonable efforts to help you to get evidence necessary to 
support your claim and to notify you when we are unsuccessful 
in obtaining these records."  He was notified that it was 
still his responsibility to make sure that these records were 
received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  He was further asked, 
"Please advise us whether there are medical records that are 
not already of record that show you have recently received 
treatment for your service-connected right hip strain, strain 
of the right ankle, left knee strain and left ankle strain."  
He was told that VA would attempt to obtain copies of all 
identified treatment.  In a letter, received in June 2001, 
the veteran stated that the only treatment he had received 
was from a VA facility in Philadelphia.  These records have 
been obtained.  During his personal hearing before the 
undersigned in September 2003, he offered testimony to the 
effect that he was not aware of any records pertaining to his 
disabilities that had not already been associated with his 
claims file.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the May 2001 letter was 
sent to the veteran after the RO's April 2000 decision that 
is the basis for this appeal.  As noted in Pelegrini, the 
plain language of 38 U.S.C.A. § 5103(a) requires that this 
notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  
However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant in December 2002.  The  claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folder.  The veteran received VA 
examinations in February 2000, October 2000, and July 2002.  
Treatment records from the Philadelphia VA Medical Center 
have also been obtained.  In view of the foregoing, the Board 
finds that all reasonable efforts to secure and develop the 
evidence that is necessary for an equitable disposition of 
the matter on appeal have been made by the agency of original 
jurisdiction.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  


II.  Evaluations

A.  Background

During service in July 1999, the veteran presented for 
treatment with complaints of a two-day history of painful 
feet with long standing.  On examination, it was noted that 
his neurovascular status was intact, bilaterally, without 
edema, erythema, or ecchymosis.  He had digital bullae 
without drainage, bilaterally, and his arches were mildly 
tender to palpation.  The diagnostic assessment was that he 
had pes cavus and friction blisters.

Later in July 1999, the veteran sprained his right ankle.  On 
examination, it was noted that he had pes cavus feet with 
fair range of motion.  There was trace edema laterally at the 
right ankle, and he was mildly tender.  There was no 
erythema, no ecchymosis, and his skin and pulses were intact.  
It was noted that he walked well with a slight limp.

Later that same month, the veteran returned for treatment 
with complaints that his right ankle was still painful and 
getting worse.  He reported pain anteriorly, medially, and 
behind the ankle after running.  On examination, it was noted 
that he has pes cavus feet with good range of motion.  The 
right ankle had normal warmth and color, there was no edema, 
and his skin and pulses were intact.  He had adequate range 
of motion in the ankle, and muscle testing revealed full 
strength, but with soreness on the right.  The diagnostic 
assessment was that he had posterior tibial tendonitis and 
calf contracture.

In August 1999, the veteran presented for follow-up 
treatment.  It was noted that he had pain, an antalgic gait, 
and tenderness to palpation.  He walked without crutches, and 
there was no edema.  The diagnostic assessment was that he 
had right posterior tibial tendonitis and periostitis.  He 
was sent to podiatry.

A subsequent podiatry record, dated in August 1999, shows 
that the veteran reported having twisted his right ankle two 
weeks earlier.  He stated that "now it's making my left 
ankle hurt[,] too."  On examination, he had tenderness in 
the area of the arches, bilaterally, and tender posterior 
tibial muscles and tendons.  There was no crepitus or edema.  
The diagnostic assessment was that he had posterior tibial 
tendon strain, possibly due to compensation for plantar 
fasciitis.

Later that month, the veteran presented for treatment with 
complaints that his right ankle was worse.  On examination, 
he was noted to have high-arched feet.  He was mildly tender 
at the posterior tibial tendon, his feet and ankles had 
normal warmth and color, there was no edema, and his skin and 
pulses were intact.  The diagnostic assessment was that he 
had posterior tibial tendonitis, calf contracture, and pes 
cavus.

Still later in August 1999, the veteran presented for 
treatment with complaints of bilateral lower extremity pain.  
On examination, he had an antalgic gait and was diffusely 
tender to palpation.  There was no edema, ecchymosis, or 
erythema.  X-rays of the hips, tibiae, and fibulae were 
normal.  The diagnostic assessment was that he had arthralgia 
of the lower extremities.  A bone scan was scheduled.

A report of bone scan, also dated in August 1999, shows that 
the veteran's pelvis, hips, and femoral shafts were normal.  
Imaging of the knees and distally demonstrated a focal mild 
to moderately stress change in the left medial tibial 
plateau; lesser generalized increased uptake in the left 
medial femoral condyle; and mild to moderate generalized 
stress changes in the left ankle and tarsus.  A handwritten 
note on the report indicates that there was "poor clinical 
correlation."  On follow-up treatment that same month, it 
was noted that the veteran had lower extremity myalgias that 
were refractory to treatment.  It was questioned whether 
there was a motivational component, and a consult was 
requested to rule out somatization/underlying stressors.  The 
report of the consultation indicated that his mental status 
was within normal limits.  It was noted that he continued to 
complain of pain, and that he was awaiting appropriate 
documentation for a humanitarian discharge.

Thereafter, in September 1999, the veteran again presented 
for treatment with complaints of pain.  It was noted that he 
expressed concern for health problems with his family, and 
that he presently lacked medical insurance.  It was also 
noted that he had not received humanitarian leave.  On 
examination, he had a hobbling gait.  His lower extremities 
were tender to palpation, bilaterally, and to light touch, 
and there was no edema.  The examiner indicated that X-rays 
had been negative, as well as nuclear and laboratory studies, 
and that the veteran did not have a psychiatric diagnosis.  
The diagnostic assessment was that he had bilateral lower 
extremity pain without objective clinical findings.

Later in September 1999, the veteran presented for treatment 
with complaints of diffuse, bilateral shin pain.  He 
indicated that he was unable to train.  On examination, it 
was noted that he had a slightly improved gait, as compared 
to a prior visit.  There was superficial tenderness to 
palpation of the shins, bilaterally, to light touch, and no 
abnormal warmth, erythema, ecchymosis, edema, or deformity.  
The diagnostic assessment was that he had bilateral tibial 
myalgias.

Also in September 1999, the veteran reported for treatment, 
complaining that his ankles still hurt.  On examination, it 
was noted that he had a good range of motion in his ankles, 
bilaterally, and that there was no edema, crepitus, or 
ecchymosis.  The diagnostic assessment was that there was no 
objective pathology bilaterally.  The examiner indicated that 
he would treat the veteran for bilateral Achilles' strain, 
versus true tendonitis.

Later that same month, the veteran reported problems with his 
left ankle and right hip.  Among other things, it was noted 
that he had a latent ligament disability of the right ankle.  
A report of Entry Level Medical Separation, dated in 
September 1999, shows a diagnosis of "[l]igamentous 
[l]axity, [p]ost [i]njury . . . [right] ankle".  The veteran 
reported that he could not continue training due to pain.

The veteran filed his claim for VA benefits in October 1999.  

A VA examination report, dated in February 2000, notes that 
the veteran reported that his pain had increased to the point 
that he had constant daily pain in his right hip and ankle, 
worse with walking and over-exertion.  He also reported pain 
in his left knee and left ankle.  On physical evaluation, 
there was no evidence of any edema, cyanosis, or deformity of 
the extremities.  He had tenderness at the right hip joint.  
Flexion in the right hip was noted to be zero to 30 degrees; 
backward extension was zero to 10 degrees; abduction was zero 
to 30 degrees; adduction was zero to 10 degrees; external 
rotation was zero to 15 degrees; and internal rotation was 
zero to 10 degrees.  The examiner noted that there was 
evidence of weakened motion and easy fatigability on doing 
more than two repetitions at the right hip joint, but that 
there was no additional loss of range of motion on making 
those movements.  With regard to the right ankle, the 
examiner noted that there was no swelling, redness, or 
tenderness.  Dorsiflexion of the right ankle was zero to 10 
degrees, and plantar flexion was zero to 15 degrees.  The 
examiner indicated that there was no evidence of easy 
fatigability or incoordination of the right ankle, and that 
there was no additional loss of range of motion at that 
joint.  Examination of the left knee and ankle was noted to 
be normal, with a normal range of motion of zero to 160 
degrees in the knee, and dorsiflexion of zero to 25 degrees 
and plantar flexion of zero to 45 degrees in the left ankle.  
The examiner stated, "Both [of] these joints had normal De 
Luca's criteria [referring to the left knee and left ankle, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995)].  There was no 
easy fatigability or incoordination."  The diagnostic 
impression was that the veteran had strain of the right hip 
and right ankle, with normal X-rays; and that he also had 
strain of the left knee and left ankle as a result of 
favoring the right knee and ankle.

The veteran underwent another VA examination in October 2000.  
The claims file was not available for review.  The veteran 
recounted the history of his injuries, and it was noted that 
his right hip pain was manifested as pain in the right groin; 
that any right ankle pain he had felt was in the medial right 
ankle; that whatever left knee pain he had felt was in the 
knee cap; and that he had not had any left ankle pain.  On 
physical evaluation, the veteran walked slowly with a cane 
and a decided limp.  Both ankles and the left knee looked 
entirely normal.  The examiner forgot to elicit tenderness in 
the right groin.  There was no laxity of either ankle or the 
left knee.  The veteran had no motion in the right ankle.  
The left ankle had full motion, with dorsiflexion to 20 
degrees and plantar flexion to 45 degrees, and the joint was 
capable of quick repetitions of motion.  The left knee also 
had full motion, with extension to zero degrees and flexion 
to 140 degrees, but the joint was capable of slow repetitions 
only.  It was noted that the right ankle and right groin pain 
were constant, and that the veteran did not engage in any 
increased activity as a result of the pain.  The examiner 
stated, "Because the claimant does not engage in any 
increased activity, this examiner can make no further 
comments on worsening with increased activity and/or 
exacerbations."  The examiner reported that it was unclear 
why the veteran had such severe limitation of motion in the 
right ankle, and indicated that he would ask for an MRI.  The 
diagnostic assessment was that the veteran had unexplained 
right groin pain; unexplained right ankle pain; left 
patellofemoral syndrome; and no left ankle disorder.

In two addenda, dictated in October and November 2000, the 
examiner who performed the October 2000 examination 
acknowledged the veteran's history of right ankle sprain in 
service.  He also indicated that MRI's of the right hip and 
right ankle had been completed, and that both studies were 
entirely normal.  Based on that information, his revised 
diagnostic assessment was that the veteran had unexplained 
right groin pain; chronic right ankle strain; left 
patellofemoral syndrome; and no left ankle disorder.

A VA outpatient treatment report, dated in January 2001, 
shows that the veteran sought treatment for complaints of 
right hip and right ankle pain, progressively worse since 
service.  He reported that he had clicking in his right hip 
when walking, that the hip "gave out", and that he 
experienced the urge to have a bowel movement when his hip 
popped.  He also reported that his ankle twisted "all the 
time".  He indicated that his pain was worse when moving, 
and with cold and damp weather, and that it kept him awake.  
On physical evaluation, it was noted that he was walking with 
a cane.  There was no joint swelling, redness, or effusion.  
Neither was there any overt warmth.  He was neurologically 
intact.  There was minimal pain in the right hip on internal 
and external rotation, and exquisite tenderness to 
superficial palpation in the right groin area and the left 
medial aspect of the right ankle.  His knees exhibited 
crepitus, bilaterally.  The assessment was that the veteran 
was status post injury in service with persistent pain.  The 
etiology was unclear.

A VA examination report, dated in July 2002, shows that the 
veteran complained of pain in the right hip, right ankle, and 
left knee, among other things.  It was noted that he 
ambulated with a cane.  On physical evaluation, it was noted 
that the right ankle had a normal contour.  The veteran did 
not move the ankle volitionally, but the examiner was able to 
move it down to about zero to 35 degrees, and to dorsiflex it 
from zero to 25 degrees with no instability.  The knee 
demonstrated normal contour, with range of motion from zero 
to 135 degrees and no abnormality.  The left ankle had 
plantar flexion from zero to 45 degrees, and dorsiflexion 
from zero to 45 degrees.  As for the right hip, it had 
flexion from zero to 100 degrees, internal rotation from zero 
to 35 degrees, and external rotation from zero to 25 degrees, 
with no instability.  The examiner indicated that he wanted 
to review all of the veteran's previous medical records 
before making a diagnostic assessment.  

Thereafter, in an addendum dated in September 2002, the 
examiner who conducted the July 2002 examination indicated 
that he had had a chance to review the veteran's claims file.  
He reported a diagnosis of sprain/strain syndrome of the 
joints, with no evidence of fatigability or incoordination.

During a personal hearing held at the RO before the 
undersigned in September 2003, the veteran testified that his 
right hip clicks when he walks, and that it also tends to 
"pop out", sometimes causing him to fall.  He stated that 
he had difficulty walking several blocks, that he could not 
run, and that he made sure to hold onto a railing when going 
up or down stairs.  With regard to his knee, reported that it 
"locked up" to where he could not move it, and that it 
could cause him difficulty when standing up from a seated 
position.  He also reported having a "real sharp, shooting 
pain".  As for the right ankle, he testified that he could 
not move it up or down.  And with respect to the left ankle, 
he indicated that that ankle moved properly, but that it 
tended to "give out".  He said that if he steps down 
"wrong" the ankle seems to want to go out from underneath 
him, and it wants to twist.  He indicated that he used a cane 
when his condition was really bad, and that he used ankle 
wraps to keep the ankle tighter on the left side. 

B.  Analysis

The veteran contends, in essence, that the ratings currently 
assigned for his service-connected disabilities do not 
adequately reflect the severity of his impairment.  He 
maintains that he is in a great deal of pain, and that he has 
no movement in his right ankle.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such cases, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  See 38 C.F.R. § 4.1 (2003).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2003).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie- up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2003).

Functional impairment caused by pain is to be reflected in 
the rating for limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

1) Right Hip Strain

In April 2000, the RO granted service connection for right 
hip strain.  The RO assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, DC 5253.  The RO assigned an effective 
date for service connection of October 1, 1999.  The veteran 
has appealed the issue of entitlement to a higher 
evaluation.  Accordingly, the issue may be stated as whether 
the criteria for a rating in excess of 10 percent is 
warranted for any period from October 1, 1999 to the 
present.  Fenderson.

Under DC 5253, a 10 percent evaluation is warranted for 
"Thigh, impairment of, limitation of rotation of, cannot 
toe-out more than 15 degrees, affected leg," or "limitation 
of adduction of, cannot cross legs."  A 20 percent rating is 
warranted for "Thigh, Limitation of abduction of, motion 
lost beyond 10 degrees."  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal  hip 
flexion is from 0 to 125 degrees.  Normal hip abduction is 
from 0 to 45 degrees.  

Applying the foregoing laws and regulations to the facts of 
the present case, the Board finds that the preponderance of 
the evidence is against the assignment of an rating in excess 
of 10 percent for the veteran's right hip strain under DC 
5253.  The Board initially notes that the veteran's service 
medical records include an X-ray and bone scan report for the 
right hip which are both normal.  In fact, examiners 
indicated that there were no objective findings, and the 
veteran was never diagnosed with a right hip disorder during 
service.  In addition, there is no post-service competent 
medical evidence to show that the relevant criteria have been 
met.  For example, the veteran's February 2000 VA examination 
report shows that the right hip had abduction from zero to 30 
degrees, and there are no other findings showing that the 
veteran has a limitation of abduction such that the criteria 
for a rating in excess of 10 percent under DC 5253 have been 
met.  Accordingly, the Board finds that the preponderance of 
the evidence is against the claim, and that the claim must be 
denied.  

As for the possibility of a higher rating under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.71a, DC 5252 (2003), a 20 percent 
rating is warranted for "Thigh, limitation of flexion of," 
if flexion is limited to 30 degrees.  In this case, as 
previously stated, the veteran's service medical records do 
contain objective findings of a right hip disorder.  A 
February 2000 VA examination report indicates that the 
veteran could flex his right hip to only 30 degrees, and that 
there was evidence of weakened motion and easy fatigability.  
However, an X-ray of the right hip was normal, and there were 
no other supporting findings on examination.  A subsequent 
MRI of the right hip was also normal, and the addendum to the 
October 2000 VA examination report shows that the examiner 
determined that the veteran's right groin pain was 
"unexplained."  Similarly, the January 2001 VA outpatient 
report indicates that the examiner could find no explanation 
for the veteran's complaint of right hip pain.  The July 2002 
VA examination report shows that the right hip had extension 
to zero degrees and flexion to 100 degrees, with no other 
right hip findings.  Based on the foregoing, the Board finds 
that there is insufficient evidence of a right hip disorder, 
such as findings showing that there is actual damage or 
infection of the right hip, see 38 C.F.R. §§ 4.40, 4.45, such 
that the disability picture, when considered in the context 
of the entire recorded history, more nearly approximates the 
criteria for an increased rating under DC 5252 at any time.  
See 38 C.F.R. §§ 4.1, 4.7.  

In conjunction with application of DC's 5252 and 5253, an 
increased evaluation may be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-205 (1995).  In this case, although the 
veteran has presented with a cane, there is no medical 
evidence indicating that a physician has recommended that he 
use a cane for any reason.  In addition, as previously noted, 
there is a lack of objective evidence of a right hip 
disorder.  Furthermore, there is no evidence of such symptoms 
as atrophy, laxity, incoordination or other neurological 
impairment.  See e.g., July 2002 VA examination report 
(stating that there was no evidence of fatigability or 
incoordination).  In summary, there is insufficient evidence 
of functional loss due to right hip pathology to support a 
conclusion that the loss of motion in the right hip more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5252 or DC 5253, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

Finally, the Board notes that 38 C.F.R. § 4.71a, DC 5255 
focuses on impairment of the femur, and in this instance, 
the veteran's right hip is not shown to entail a femur 
impairment, with a fracture of the shaft, anatomic neck, or 
surgical neck of the femur.  Nor is he shown to have more 
than a slight hip disability.  Also, for purposes of rating 
under alternate criteria, there is no evidence of right hip 
ankylosis or a flail joint such as would warrant the 
assignment of a rating in excess of 10 percent under 38 
C.F.R. § 4.71a, DC's 5250, 5254.  

2) Ankle Strain

With regard to the right ankle, in April 2000, the RO granted 
service connection for right ankle strain.  The RO assigned a 
10 percent evaluation.  The RO assigned an effective date for 
service connection of October 1, 1999.  The veteran has 
appealed the issue of entitlement to a higher evaluation.  
Accordingly, the issue may be stated as whether the criteria 
for a rating in excess of 10 percent is warranted for any 
period from October 1, 1999 to the present.  

With regard to the left ankle, in April 2000, the RO granted 
service connection for left ankle strain.  The RO assigned a 
noncompensable (0 percent) evaluation.  The RO assigned an 
effective date for service connection of October 1, 1999.  
The veteran has appealed the issue of entitlement to a 
higher evaluation.  Accordingly, the issue may be stated as 
whether the criteria for a compensable rating is warranted 
for any period from October 1, 1999 to the present.  

Under 38 C.F.R. § 4.71a, DC 5271 (2003), (disability of the 
ankle manifested by limited motion), a 10 percent rating is 
warranted for "moderate" limitation of motion.  A 20 
percent rating is warranted if the limitation of motion is 
"marked".  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  Normal 
plantar flexion of the ankle is from 0 to 45 degrees.  

a)  Right Ankle Strain

The Board finds that the criteria for a rating in excess of 
10 percent have not been met.  Initially, the Board notes 
that a review of the service medical records shows that 
although there was at least one indication of ankle 
"laxity" (as opposed to the ankylosis/complete loss of 
motion now claimed by the veteran as a current symptom), 
service physicians stated that there were no objective 
findings.  See e.g., September 1999 reports containing a 
diagnostic assessments of "no objective pathology 
bilaterally" and "bilateral lower extremity pain without 
objective clinical findings," as well as findings of "good 
range of motion in his ankles" and "no edema, crepitus, or 
ecchymosis").  As for post-service medical findings, the 
February 2000 VA examination report shows that the right 
ankle had no swelling, redness, or tenderness, that 
dorsiflexion of the right ankle was zero to 10 degrees, and 
plantar that flexion in the right ankle was zero to 15 
degrees.  Despite the fact that there is no evidence of a 
right ankle injury between February 2000 and the veteran's 
October 2000 VA examination, the October 2000 VA examination 
report indicates that the veteran "demonstrated no motion" 
in the right ankle.  However, the examiner stated that the 
reason for this severe right ankle limitation of motion was 
unclear.  The diagnostic assessment was that the veteran had 
"unexplained" right ankle pain.  However, the examiner 
requested an MRI, and in two addenda, dictated in October and 
November 2000, the examiner stated that the MRI's of the 
right ankle were "entirely normal."  The July 2002 VA 
examination report shows that although the veteran did not 
move his ankle volitionally, the examiner was able to move 
his right ankle down to about zero to 35 degrees, and to 
dorsiflex it from zero to 25 degrees.  The examiner stated 
that there was no instability and that the right ankle had a 
normal contour.  

In summary, objective clinical findings during service were 
limited to things such as trace edema and an inservice 
finding of ligamentous laxity.  However, laxity is not shown 
in any of the veteran's post-service medical reports, to 
include three post-service VA examinations, nor are there 
other findings to support the conclusion that the veteran has 
a marked limitation of motion in the right ankle.  The 
veteran was able to move his right ankle when examined in 
February 2000, and although he demonstrated no motion in 
October 2000, none of the examiners have ever been able to 
correlate the clinical findings with the veteran's complaints 
of severe limitation of motion.  In this regard, his right 
ankle X-rays, MRI, and a bone scan were all normal.  Based on 
the foregoing, the Board finds that there is insufficient 
evidence of a right ankle disorder, such as findings showing 
that there is actual damage or infection of the right ankle, 
see 38 C.F.R. §§ 4.40, 4.45, such that the disability 
picture, when considered in the context of the entire 
recorded history, more nearly approximates the criteria for 
an increased rating under DC 5271 at any time.  See 38 C.F.R. 
§§ 4.1, 4.7.  

In conjunction with application of DC 5271, an increased 
evaluation may be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 38 
C.F.R. §§ 4.40 and 4.45.  DeLuca.  In this case, the February 
2000 VA examination report shows that the examiner indicated 
that there was no evidence of easy fatigability or 
incoordination of the right ankle, and that there was no 
additional loss of range of motion at that joint.  The 
October 2000 VA examiner stated that he could not make 
further comments on worsening (of symptoms) with increased 
activity and/or exacerbations  because the claimant did not 
engage in any increased activity.  The July 2002 VA 
examination report shows that the physician stated that there 
was no evidence of fatigability or incoordination.  As 
previously noted, right ankle laxity is not shown in any of 
the post-service medical evidence.  Finally, although the 
veteran has presented with a cane, there is no medical 
evidence indicating that a physician has recommended that he 
use a cane for any reason, nor is there any evidence of right 
ankle neurological impairment, effusion, or atrophy.  In 
summary, the Board has determined that a marked limitation of 
motion has not been shown, supra, and that there is 
insufficient evidence of right ankle pathology to support a 
conclusion that the loss of motion in the right ankle more 
nearly approximates the criteria for a 20 percent rating 
under DC 5271, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, under 38 C.F.R. § 4.71a, DC's 
5270 and 5272 (2003), ankylosis of a subastragalar or tarsal 
joint, or of the ankle itself, warrants evaluations ranging 
from 10 to 40 percent, depending on the position of the joint 
and whether there are any deformities of abduction, 
adduction, inversion, or eversion.  However, the Board's 
discussion of the veteran's claim under DC 5271 is 
incorporated herein.  Briefly stated, the medical evidence 
does not show that the veteran has a marked limitation of 
motion, much less that the right ankle is ankylosed.  Thus, 
there is no basis for the assignment of a higher evaluation 
under Diagnostic Codes 5270 or 5272.  

b)  Left Ankle Strain

The Board finds that the preponderance of the evidence is 
against the assignment of a compensable rating for left 
ankle strain.  Although the veteran complains that he has 
pain in his left ankle, he has repeatedly been found to have 
a full range of motion in the ankle.  For example, the 
February 2000 VA examination report shows that the left 
ankle had dorsiflexion from zero to 25 degrees and plantar 
flexion from zero to 45 degrees.  The October 2000 VA 
examination report shows that the left ankle had 
dorsiflexion from zero to 20 degrees and plantar flexion 
from zero to 45 degrees (which the examiner characterized as 
a "normal range of motion").  The July 2002 VA examination 
report shows that the left ankle had dorsiflexion from zero 
to 45 degrees and plantar flexion from zero to 45 degrees.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has a 
moderate, or greater, limitation of motion in his left 
ankle, and that the criteria for a compensable rating for 
left ankle strain have not been met under DC 5271.  

In conjunction with application of DC 5271, an increased 
evaluation may be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 38 
C.F.R. §§ 4.40 and 4.45.  DeLuca.  In this case, there is no 
evidence of left ankle neurological impairment, effusion, 
weakness or atrophy.  The February 2000 VA examination report 
shows that the examiner indicated that the left ankle had 
"normal DeLuca criteria," with no evidence of easy 
fatigability or incoordination.  The October 2000 VA examiner 
stated that he could not make further comments on worsening 
(of symptoms) with increased activity and/or exacerbations  
because the claimant did not engage in any increased 
activity.  The July 2002 VA examination report shows that the 
physician stated that there was no evidence of fatigability 
or incoordination.  Finally, although the veteran has 
presented with a cane, there is no medical evidence 
indicating that a physician has recommended that he use a 
cane for any reason.  In summary, the Board has determined 
that a moderate limitation of motion has not been shown, 
supra, and that there is insufficient evidence of left ankle 
pathology to support a conclusion that the loss of motion in 
the left ankle more nearly approximates the criteria for a 10 
percent rating under DC 5271, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, under 38 C.F.R. § 4.71a, DC's 
5270 and 5272 (2003), ankylosis of a subastragalar or tarsal 
joint, or of the ankle itself, warrants evaluations ranging 
from 10 to 40 percent, depending on the position of the joint 
and whether there are any deformities of abduction, 
adduction, inversion, or eversion.  However, the Board's 
discussion of the veteran's claim under DC 5271 is 
incorporated herein.  Briefly stated, the medical evidence 
does not show that the veteran has a moderate limitation of 
motion, much less that the left ankle is ankylosed.  Thus, 
there is no basis for the assignment of a higher evaluation 
under Diagnostic Codes 5270 or 5272.  

3)  Left Knee Strain

In April 2000, the RO granted service connection for left 
knee strain.  The RO assigned a noncompensable (0 percent) 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257.  The RO assigned an effective date for service 
connection of October 1, 1999.  The veteran has appealed the 
issue of entitlement to a higher evaluation.  Accordingly, 
the issue may be stated as whether the criteria for a 
compensable rating is warranted for any period from October 
1, 1999 to the present.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

Under 38 C.F.R. § 4.71a, DC 5257, a slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.

The Board finds that the preponderance of the evidence is 
against the assignment of a compensable rating for left knee 
strain.  There is no competent medical evidence showing that 
the veteran's left knee is productive of instability.  
Accordingly, a compensable rating is not warranted under DC 
5257.  In making this determination, the Board finds that 
since DC 5257 is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. 
Brown, supra, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 
9 (1996).

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, under 38 C.F.R. § 4.71a, DC 5260, 
a 10 percent evaluation is warranted where there is a 
limitation of knee flexion to 45 degrees.  Under 38 C.F.R. 
§ 4.71a, DC 5261, a 10 percent evaluation is warranted where 
there is a limitation of knee extension to 10 degrees.  

In this case, although veteran complains that he has pain in 
the left knee, he was found to have a full range of motion in 
all three of his VA examinations.  Specifically, the veteran 
was shown to have extension to 0 degrees and flexion to 160 
degrees in February 2000, extension to 0 degrees and flexion 
to 140 degrees in October 2000, and extension to 0 degrees 
and flexion to 135 degrees in July 2002.  Accordingly, the 
criteria for a compensable rating under either DC 5260 or 
5261 have not been met.  

In conjunction with application of DC's 5260 and 5261, an 
increased evaluation may be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  In this 
case, although the veteran has presented with a cane, there 
is no medical evidence indicating that a physician has 
recommended that he use a cane for any reason.  There is no 
evidence of left knee neurological impairment, effusion, 
weakness, laxity and/or atrophy.  Although the October 2000 
VA examination report shows that the examiner stated that the 
left knee was capable of slow repetitions only, there was no 
accompanying evidence of left knee pathology.  Furthermore, 
both the February 2000 and July 2002 VA examination reports 
show that the physicians stated that the veteran does not 
have functional loss.  In this regard, the February 2000 VA 
examination  report shows that the examiner indicated that 
the left knee joint "had normal De Luca's criteria," and 
that there was no fatigability or incoordination.  Similarly, 
the July 2002 VA examiner stated that there was no evidence 
of fatigability or incoordination.  In summary, the veteran 
is shown to have a full range of motion in his left knee, 
which is much greater than even that required for a 
compensable rating, and there is insufficient evidence of 
functional loss due to left knee pathology to support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 10 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

Finally, in the absence of evidence of ankylosis (DC 5256) or 
impairment of the tibia and fibula (DC 5262), there is no 
basis for evaluating the veteran's disability under these 
diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5262 (2003).  In some cases separate evaluations may in 
some cases be assigned for non-overlapping manifestations of 
knee disability, such as arthritis.  See 38 C.F.R. § 4.14 
(2003); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 23-97 
(July 24, 1997); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  However, in this case, the veteran's left knee is 
not shown to be productive of arthritis, and there is no 
other basis for a separate rating.  Accordingly, the claim 
must be denied.


III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

A rating in excess of 10 percent for right hip strain is 
denied.

A rating in excess of 10 percent for right ankle strain is 
denied. 

A compensable rating for left knee strain is denied. 

A compensable rating for left ankle strain is denied.


	                        
____________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



